Exhibit Unaudited Financial and Other Statistical Information for the Three and Twelve-Month Periods Ended February 28, 2009, and Guidance for Fiscal Year 2010 AZZ incorporated Condensed Consolidated Statements of Income (unaudited) ($ in Thousands except per share amount) Three Months Ended February 28, 2009 Twelve Months Ended February 28, 2009 Net Sales $ 100,286 $ 412,364 Cost of Sales 72,167 299,012 Selling, General and Administrative 10,676 43,221 Interest Expense 1,685 6,170 Net (Gain) Loss on Sale of Property,Plant and Equipment (373 ) (1,509 ) Other (Income) (61 ) (1,440 ) 84,094 345,454 Income Before Income Taxes and Accounting Changes 16,192 66,910 Income Tax Expense 6,225 24,704 Income before cumulative effect of changes in accounting principles $ 9,967 $ 42,206 Cumulative effect of change in accounting principles (net of tax) - - Net Income $ 9,967 $ 42,206 Income Per Share: Basic $ .82 $ 3.48 Diluted $ .81 $ 3.43 1 Exhibit AZZ incorporated Condensed Consolidated Balance Sheet (unaudited) ($ in Thousands) Assets: Period Ended February 28, 2009 Current assets: Cash and cash equivalents $ 47,558 Accounts receivable, net of allowance for doubtfulaccounts 64,764 Inventories 53,776 Costs and estimated earnings in excess ofbillings on uncompleted contracts 11,328 Deferred income taxes 3,588 Prepaid expenses and other 1,008 Total current assets 182,023 Net property, plant, and equipment 87,667 Goodwill 66,157 Other Assets 18,868 $ 354,715 Liabilities and Shareholders’ Equity: Current liabilities: Accounts payable $ 17,853 Accrued liabilities 40,518 Long-term debt due within one year -0- Total current liabilities 58,371 Long-term debt due after one year 100,000 Deferred income taxes 9,232 Shareholders’ equity 187,112 $ 354,715 2 Exhibit AZZ incorporated Condensed Consolidated Statement of Cash Flows (unaudited) ($ in Thousands) Period Ended February 28, 2009 Net cash provide by operating activities $ 60,196 Net cash used in investing activities (112,811 ) Net cash provided by (used in) financing activities 98,104 Effect of exchange rate changes on cash (158 ) Net (decrease) increase in cash and cash equivalents 45,331 Cash and cash equivalents at beginning of period 2,227 Cash and cash equivalents at end of period $ 47,558 3 Exhibit AZZ incorporated Financial and Other Statistical Information (unaudited) ($ in Thousands) Information regarding operations and assets by segment is as follows: Three Months Ended February 28, 2009 Twelve Months Ended February 28, 2009 Net sales: Electrical and Industrial Products $ 59,872 $ 225,797 Galvanizing Services 40,414 186,567 $ 100,286 $ 412,364 Segment operating income (a): Electrical and Industrial Products $ 10,811 $ 38,951 Galvanizing Services 11,223 53,184 $ 22,034 $ 92,135 General corporate expenses (b) 4,149 19,441 Interest expense 1,686 6,170 Other (income) expense, net (c) 7 (386 ) Income Before Taxes $ 16,192 $ 66,910 Total assets: Electrical and Industrial Products $ (11,527 ) $ 159,334 Galvanizing Services (5,959 ) 138,826 Corporate 34,918 56,555 $ 17,432 $ 354,715 (a) Segment operating income consists of net sales less cost of sales, specifically identifiable general and administrative expenses, specifically identifiable selling expenses and other income and expense items that are specifically identifiable to a segment. (b) General corporate expense consists of selling, general and administrative expense that are not specifically identifiable to a segment. (c) Other (income) expense, net includes gains and losses on sale of property, plant and equipment and other (income) expense not specifically identifiable to a segment. 4 Exhibit AZZ incorporated Financial and Other Statistical Information (unaudited) ($ in Thousand except per share amount) Actual Year to Date February 28, 2009 Projected Year Ended February 28, 2010 Net Sales: Electrical and Industrial Products $ 225,797 $ 245,000 to $255,000 Galvanizing Services $ 186,567 $ 150,000 to $160,000 Total Sales $ 412,364 $ 395,000 to $415,000 Diluted earnings per share $ 3.43 $ 2.75 to $2.95 Net Sales by Market Segment: Power Generation 13 % 17 % Transmission and Distribution 29 % 33 % Industrial 58 % 50 % Electrical and Industrial Products Revenues by Industry: Power Generation 18 % 22 % Transmission and Distribution 46 % 48 % Industrial 36 % 30 % Galvanizing Services Revenues by Industry: Electrical and Telecommunications 24 % 28 % OEM’s 21 % 16 % Industrial 29 % 24 % Bridge and Highway 5 % 9 % Petro Chemical 21 % 23 % Operating Margins: Electrical and Industrial Products 17.2 % 17% to 18 % Galvanizing Services 28.5 % 24% to 25.5 % Cash Provided By Operations $ 60,196 $ 75,000 Capital Expenditures $ 20,008 $ 14,000 Depreciation and Amortization ofIntangible Assets and Debt Issue Cost $ 14,542 $ 14,600 Total Bank Debt $ 100,000 $ 100,000 Percent of Business By Segment: Electrical and Industrial Products 55 % 62 % Galvanizing Services 45 % 38 % 5 Exhibit AZZ incorporated Financial and Other Statistical Information (unaudited) ($ in
